DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the first curved electrode" in line 10 of the claim.  There is insufficient antecedent basis for this limitation in the claim since the claim only previously recites “a first cylindrical electrode” in line 9 of the claim. Therefore, it is unclear whether this limitation refers to the previously recited “a first cylindrical electrode” or an additional curved electrode. 
Claim 1 recites the limitation "the first and second curved electrode" in line 15 of the claim.  There is insufficient antecedent basis for this limitation in the claim since the claim only previously recites “a first cylindrical electrode” and “a second cylindrical electrode” in lines 9-10 curved electrodes. 
Claim 1 recites the limitation “wherein the first and second curved electrodes” in line 15
Claim 7 contains the trademark/trade name “Kynar ®” in line 2 of the claim. Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe the stiffening over-sheath and, accordingly, the identification/description is indefinite.
Claim 7 recites the limitation “the stiffening over-sheath” in line 1-2 of the claim. There is insufficient antecedent basis for this limitation in the claim. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-3 and 10-13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tessler (US 4027674) in view of Schultheiss et al (US 20070016112). 
Regarding claim 1, Tessler et al (hereafter Tessler) teaches an invasive electrohydraulic lithotripter probe comprising: an invasive electrohydraulic lithotripter tip (11) comprising: a first cylindrical electrode (18, figure 1, proximal end of 18 is cylindrical); and a second cylindrical electrode (24, figure 2, C:3, L:5-6) coaxially aligned with the first cylindrical electrode (C:3, L:5); wherein the invasive electrohydraulic lithotripter probe is dimensioned and configured to be threaded through a human vein or artery of a patient and delivered to a position within an interior of the human vein or artery adjacent to concretions within the interior of the human vein or artery (designed for use within blood vessels, C:3, L:53-55); and wherein the first and second cylindrical electrodes are positioned on the invasive electrohydraulic lithotripter tip 
Schultheiss discloses a lithotripter tip for use with a lithotripter probe, the tip comprising a first cylindrical electrode (13) positioned at a distal end of the lithotripter tip coaxial with a second cylindrical electrode (11, figure 3), wherein the first and second electrodes are positioned on the lithotripter tip such that an electric arc between the ends of the first and second electrodes causes a shockwave within a liquid (paragraph 0058) to radiate radially in a direction  that is annular to radiate radially from the lithotripter tip (paragraph 0057, figure 15, paragraph 0108, the shockwave formed is spherical; therefore, radiates away from the lithotripter tip in all directions that are transverse from the longitudinal axis of the probe). Schultheiss provides an enhanced structure that allows for the control and adjustment of the geometry of the spark gap to provide lower risks to the patient while also reducing costs related to replacement (paragraph 0057, 0063, 0064). As such, it would have been obvious to one having ordinary skill in the art at the time of the invention to substitute the invasive electrohydraulic lithotripter tip of Tessler with the tip configuration of the shock wave probe 
Regarding claim 2, Tessler in view of Schultheiss teaches all of the limitations set forth in claim 1, wherein the tip of Schultheiss further comprises a flexible encapsulating member (3) surrounding at least a portion of the invasive electrohydraulic lithotripter tip, where the flexible encapsulating member is configured to encapsulate a liquid (paragraph 0058). 
Regarding claim 3, Tessler in view of Schultheiss teaches all of the limitations set forth in claim 1, wherein the tip of Schultheiss further comprises at least a portion of a distal edge of the invasive electrohydraulic lithotripter tip is a rounded bevel (40, figure 1). 
Regarding claim 10, Tessler in view of Schultheiss teaches all of the limitations set forth in claim 1, wherein Tessler teaches the invasive electrohydraulic lithotripter probe is in communication with an electrical source (C:3, L:16-17, pulse generating device) configured to charge the first cylindrical electrode to a first polarity.
Regarding claim 11, Tessler in view of Schultheiss teaches all of the limitations set forth in claim 10, wherein Schultheiss teaches it was known in the art to utilize electro hydraulic sources or generators for lithotripter probes at the time of the invention (paragraph 0016) to charge the electrodes. Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to further utilize an electro hydraulic generator in the device of Tessler, as a known alternative electrical source at the time of the invention and it has been held that mere substitution of art-recognized equivalents at the time of the invention involves routine skill in the art. 

Schultheiss discloses a lithotripter tip for use with a lithotripter probe, the tip comprising a first cylindrical electrode (13) positioned at a distal end of the lithotripter tip coaxial with a second cylindrical electrode (11, figure 3), wherein the first and second electrodes are positioned on the lithotripter tip such that an electric arc between the ends of .
Claims 4-6, and 8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tessler (US 4027674) in view of Schultheiss et al (US 20070016112), as applied to claim 1, and further in view of Kerby et al (US 20060264904) 
Regarding claims 4, 6 and 8, Tessler in view of Schultheiss teaches all of the limitations set forth in claim 1, wherein Tessler further teaches a part of insulating material in the probe (24) to direct the electrode to the generator, but does not teach a stiffening over-sheath to reinforce a linear strength of the part of insulating material of the probe, that the probe comprises polyimide to reinforce the linear strength of the probe, or that the probe comprises a polyimide sheath impregnated with a lubricious material to reinforce the linear strength of the probe.  Kerby et al (hereafter Kerby) teaches a medical device comprising a tubular member 
Regarding claim 5, Tessler in view of Schultheiss in view of Kerby teaches all of the limitations set forth in claim 4, wherein the stiffening over-sheath defines at least one ribbed area or ringed area (coil, paragraph 0047) that is configured to reduce kinking of the invasive electrohydraulic lithotripter probe.
Claim 7 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tessler (US 4027674) in view of Schultheiss et al (US 20070016112), as applied to claim 1 above, and further in view of Wrublewski et al (US 6193715). 
.
Claim 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tessler (US 4027674) in view of Schultheiss et al (US 20070016112), as applied to claim 1 above, and further in view of Teague et al (US 20030135223). 
Regarding claim 9, Tessler in view of Schultheiss in view of Kerby teaches all of the limitations set forth in claim 1, but does not teach the invasive electrohydraulic lithotripter tip has a length in excess of 250 cm. Teague et al (hereafter Teague) teaches a device for treatment and removal of objects in anatomical lumens comprising a lithotripter (paragraph 0003) and a medical device with an overall length in the range of about 50 to about 250cm for urinary applications (paragraph 0036). Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to make the lithotripter device of Tessler in the device of Tessler in view of Schultheiss have a length in excess of 250cm, as taught as a known length in 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH TIEU DANG whose telephone number is (571)270-3221. The examiner can normally be reached Monday-Thursday (9am-4pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/ANH T DANG/             Primary Examiner, Art Unit 3771